NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas             956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                          June 24, 2015

      Hon. Michael E. Welborn                     Hon. Joel H. Thomas
      District Attorney                           Attorney at Law
      P. O. Box 1393                              P. O. Box 1141
      Sinton, Tx 78387-1393                       Sinton, TX 78387
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00537-CR
      Tr.Ct.No. A-12-5022-CR
      Style:    Allen Ray Ince v. The State of Texas


          State’s motion for extension of time to file brief in the above cause was this day
      GRANTED by this Court. The time has been extended to Wednesday, July 22, 2015.

                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      CFG:ch